Title: To Benjamin Franklin from Lafayette, [8 March 1779]
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Monday at five o’clock [March 8, 1779]
I Am very Sorry it was not in My power to wait on Your excellency this Morning but I was oblig’d to Ride with the Queen at a partie of pleasure in the Bois de Boulogne— I saw yesterday the first and other Ministers and Spoke to them about the Necessity of Giving you Monney for fulfilling the engagements taken in Bills of exchange—that they Became pretty Sensible of, and I hope they will do what they Can— I want to see your excellency on several points and shall have the honor to call on you to morrow evening or to accept any Rendés-vous in paris you will be pleas’d to give.
With all the Sentiments of affection and Regard I have the honor to be Your excellency’s Most obedient humble Servant
Lafayette
